Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  October 21, 2014                                                                    Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149989(71)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  WYANDOTTE ELECTRICAL SUPPLY                                                      Bridget M. McCormack
  COMPANY,                                                                               David F. Viviano,
                                                                                                       Justices
           Plaintiff-Appellee,
                                                             SC: 149989
  v                                                          COA: 313736
                                                             Wayne CC: 11-003015-CK
  ELECTRICAL TECHNOLOGY SYSTEMS,
  INC.,
           Defendant/Cross-Defendant,
  and

  KEO & ASSOCIATES, INC.,
           Defendant/Cross-Plaintiff-
           Appellant,
  and

  WESTFIELD INSURANCE COMPANY,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of the Associated General Contractors of
  Michigan to participate as amicus curiae is GRANTED. The amicus brief submitted on
  October 8, 2014, in this application for leave to appeal is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 21, 2014